Citation Nr: 0736665	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05 34-768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 2005 rating decision 
rendered by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Hearing loss disability was not manifest during service 
or initially manifested within one year of separation from 
service.

2.  The veteran's current hearing loss disability is not 
attributable to service.  


CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated by 
service, nor can an organic disease of the nervous system be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in October 2004, prior to the initial adjudication of 
the claim.  While the letter provided adequate notice with 
respect to the evidence necessary to establish entitlement to 
service connection, it did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, the veteran has been 
afforded an appropriate VA examination.  Available service 
records and pertinent post service medical records have been 
obtained.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

The veteran's representative has argued that the March 2005 
VA examination was inadequate because the examiner did not 
have an accurate picture as to the degree of noise exposure 
experienced by the veteran in service.  If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes. See 38 C.F.R. § 4.2.  The 
VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002).

In this instance, the Board finds this examination to be 
adequate as the examiner clearly reviewed the claims file, 
and considered the veteran's lay description of noise 
exposure in service.  In fact, that examiner did specifically 
find that the veteran's claimed tinnitus was related to 
service, and service connection was awarded for that 
disability.  Nevertheless, the examiner found that hearing 
loss was not related to service, and she explained that this 
opinion was based on the results of audiometric testing in 
service.  The examiner did not question that the veteran was 
exposed to loud noises; rather, the examiner found that 
audiometric testing at separation was normal, thus suggesting 
that his current disability was unrelated to noise exposure 
in service.  As the examiner clearly reviewed the record, and 
provided a rationale for her opinion, the Board finds this 
opinion adequate, and no further examination is necessary. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.   

Factual Background

The veteran served on active duty as a wireman in Vietnam.  A 
pre-induction examination, dated in November 1965, reported 
normal hearing.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
5(15)
0(10)
5(10)
LEFT
10(25)
5(15)
0(10)
5(15)
0(5)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)



In another authorized audiological evaluation in February 
1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
0(10)
--
5(10)
LEFT
15(30)
5(15)
5(15)
--
5(10)

The separation examination, dated in November 1967, also 
reported normal hearing.  The audiological evaluation showed, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
20
LEFT
5
5
5
--
10

During this examination, the veteran reported that his health 
was in "excellent" condition.  

The veteran's claim of entitlement to service connection for 
hearing loss was received in August 2004.  In support of his 
claim, the veteran submitted a statement claiming that in 
service he laid phone lines for an artillery school and that, 
about four to five days a week, he stood by while they 
"shot."  The veteran further claimed that he reported 
hearing loss in the early 1970s and was seen by a doctor for 
this condition.  However, the doctor has since passed away 
and his practice has since closed.  

In statements dated in August 2004 and August 2005, Dr. 
Sondra Khalil, a private physician, opined that the veteran's 
hearing loss was more likely than not adversely affected by 
loud noise exposure from artillery while working as a wireman 
during service.  In the September 2005 statement, Dr. Khalil 
noted that the veteran reported to her that his induction 
examination did not reveal any hearing loss but his exit 
examination showed demonstrable hearing loss.  The veteran 
also reported to Dr. Khalil that his post service employment 
did not involve loud noise exposure.  

In March 2006, the veteran was afforded a compensation and 
pension examination.  During this examination, the veteran 
reported hazardous noise exposure in the military with and 
without the use of hearing protection.  The veteran also 
reported hazardous noise exposure post service with the use 
of ear protection.  The authorized audiological evaluation 
showed, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
60
70
LEFT
20
30
60
70
85

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
The veteran was diagnosed with bilateral sensorineural 
hearing loss.  Because the veteran entered and exited service 
with normal hearing, the audiologist opined that military 
service did not contribute to the veteran's current hearing 
loss.  However, with regards to the veteran's other claim for 
service connection for tinnitus, the audiologist opined that 
it was at least as likely as not that military noise exposure 
contributed to his tinnitus.     

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection for an organic disease of 
the nervous system, including sensorineural hearing loss, may 
be granted if manifest to a compensable degree within one 
year following separation from service. See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability. Cohen v. Brown, 
10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 
(1995).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) do not apply, as it has not been shown that the 
veteran engaged in combat with the enemy in service.  

Analysis 

The veteran has alleged that his bilateral hearing loss is a 
consequence of noise exposure during service.  The veteran 
served on active duty as a wireman in Vietnam.  The entrance 
and separation examinations did not reveal any complaints, 
findings or diagnoses of hearing loss.  The veteran worked in 
a factory for eight years post service and then as a manager 
for an electronics store.  

The Board notes that the veteran has established a current 
hearing loss disability in accordance with VA regulation.  
See 38 C.F.R. § 3.385 (mandating that impaired hearing will 
be considered a disability when auditory thresholds reach 40 
decibels or greater; or when at least three frequency 
readings are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent).  The March 2005 VA audiological evaluation 
report notes an assessment of bilateral sensorineural hearing 
loss.  The evaluation shows the veteran's auditory thresholds 
at 2000, 3000 and 4000 were greater than 40 decibels in both 
ears.  

This case hinges on whether the hearing loss was incurred or 
aggravated during service or if it is otherwise due to 
service.  As will be shown below, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for bilateral hearing loss.  

In this case, the Board is presented with conflicting 
opinions regarding the etiology of the veteran's hearing loss 
disability.  The veteran's private physician, Dr. Khalil, has 
opined that his hearing loss is due to in-service noise 
exposure.  However, there is nothing in the file that 
suggests that Dr. Khalil reviewed the veteran's in-service 
and post service medical records to reach this conclusion.  
Instead, the record shows that Dr. Khalil's opinion is 
primarily based on statements provided by the veteran and 
those statements appear to be inconsistent with the veteran's 
service medical records.  

When examined by Dr. Khalil, the veteran reported that his 
entrance examination did not reveal any hearing loss but that 
there was "demonstrable hearing loss" upon separation.  
However, as noted, the VA examiner specifically reviewed the 
entrance and exit examinations and found no evidence of 
worsening.  The private physician had not have access to 
those records and relied solely on the history provided by 
the veteran.  As Dr. Khalil relied on the inaccurate 
description of the veteran's history, the Board finds that 
opinion to be less probative.  Based upon the cumulative 
record, the Board finds that the opinion of the VA 
audiologist is consistent with the historic record and more 
probative as to the origin of the bilateral hearing loss.  
Accordingly, the Board must find Dr. Khalil's opinion to be 
unpersuasive as to the relation of the veteran's bilateral 
hearing loss to service.  

As noted, the Board has placed greater probative value on the 
opinion proffered by the VA audiologist and the service 
medical record.  The VA audiologist opined, after review of 
the veteran's service medical record, that the evidence did 
not support the veteran's claim.  The VA audiologist's 
opinion was based on the absence of clinical findings or 
complaints of bilateral hearing loss at separation.  

In sum, the Board has considered the various statements made 
by the veteran linking his current bilateral hearing loss to 
in-service noise exposure.  The Board is aware that the 
ability to perceive sound come to a layman through his 
senses.  Therefore, although a layman is not competent to 
establish the presence of disability within the meaning of 
38 C.F.R. § 3.385, a layman is competent to report a 
decreased ability to hear sound.  See Layno, supra.  However, 
as set forth above, the Board finds the more probative 
evidence as to the state of his hearing when he left service 
to be the report of audiometric findings at separation.  As 
noted, the VA examiner considered the veteran's report, and 
the results of his audiometric findings, and concluded that 
his hearing loss was not related to service.  In light of 
this opinion by the VA examiner, the Board finds that the 
veteran's assertion of hearing loss disability due to in-
service noise exposure is not persuasive.  Accordingly, 
service connection is denied.  

The preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss disability.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2007).  






ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  




____________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


